DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 were rejected in Office Action mailed on 06/11/2020.
Applicant filed a response, amended claim 1 and 6 and canceled claim 5.
Claims 1-4 and 6-7 are currently pending in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (U.S. Patent Application Publication 2010/0012403).
Regarding claim 1, Fuijita teaches an energy storage device (i.e., non-aqueous secondary battery) (abstract) comprising:
a positive electrode containing a positive composite layer (i.e., positive electrode material electrode layer) (paragraph [0010]) including a positive electrode active material (paragraph [0010]) capable of occluding and releasing a lithium ion (i.e., amount of ions for charge/discharge reaction is supplied) (paragraph [0018]); and

wherein the negative active material contains amorphous carbon (i.e., carbon material, coke or graphite) (abstract) (paragraph [0048]),
wherein a peak pore diameter Rp of the positive composite layer in a pore distribution measure by mercury penetration method (i.e., measured using mercury porosimeter) (paragraph [0103]) is 0.5µm or less (abstract) (paragraph [0010]), 
a peak pore diameter Rn of the negative composite layer in a pore distribution measure by mercury penetration method (measured using mercury porosimeter) (paragraph [0103]) is 0.5µm or less (abstract) (paragraph [0011]),
a D50 particle diameter of the positive active material is 2-20µm (paragraph [0042]), and
a D50 particle diameter of the negative active material is 2-20µm (paragraph [0048]).
As to the limitation “a ratio Rp/Rn of the peak pore diameter of the positive composite layer to the peak pore diameter of the negative composite layer is 0.60 or more and 1.70 or less.”, taking 0.5µm for each component (peak pore diameter of the positive and negative composite layer respectively) as described above will result in a ratio Rp/Rn of 1.0 which fall within the claimed range. 
It is noted that Fujita differ in the exact same particle diameter and peak pore diameter as recited in the instant claim however, one of ordinary skill in the art before the effective filing prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).        
Regarding claim 2-4, as indicated above in claim 1, taking 0.5µm for each component (peak pore diameter of the positive and negative composite layer respectively) as described above will result in a ratio Rp/Rn of 1.0 which fall within the claimed ranges. 
Regarding claim 6, Fujita teaches the D50 particle diameter of the positive active material is 2-20µm (paragraph [0042]), and 
a D50 particle diameter of the negative active material is 2-20µm (paragraph [0048]).
Regarding claim 7, Fujita teaches the negative active material contains non-graphitizable carbon (coke) (paragraph [0048])

Response to Arguments
In response to the amendments to the abstract, the previous abstract objection is withdrawn from the record.
In response to the amendments in claim 6 and cancelation of claim 5, the previous the previous 35 U.S.C. 112 (d) rejections for claims 5-6 are withdrawn from the record.
Declaration under 37 CFR 1.132 filed 11/06/2020 is insufficient to overcome the rejection of claims based upon the prior art previously relied upon as set forth in the last Office action because:  while Examiner appreciates the new data showing what appears to be criticality of the claimed ranges of a) endurance capability retention ratio and b) initial performance, and the amendments to narrow the peak pore diameter of the positive and negative composite layer, the claims are still not considered “commensurate in scope” with the results shown in Table 3 (Table 1 from the instant specification). 
Specifically, the instant specification produces a very specific positive electrode active material represented by represented by Lip-xNiaCobMncMaO2-6 (an element or a combination of two or more elements selected from B, Mg, Al, Ti, V, Zn, Y, Zr, Mo and W may be included inside or outside an active material, and 0 : (a, b, c, d) 51 and a + b + c + d =1 are satisfied) and a compound such LiMPO4, LiMSiO4, LiMBO3 (M is one or more transition metal element selected from Fe, Ni, Mn, Co or the like) can be used. Li1-xNiaCobMncMdO2-a (an element or a combination of two or more elements selected from B, Mg, Al, Ti, V, Zn, Y, Zr, Mo and W may be included inside or outside an active material, and 0≤(a, b, c, d)≤1 and a+b+c+d=1 are satisfied) whereas the claim is completely open to any positive electrode active material. It cannot be presumed that the instant properties of endurance capability retention ratio and initial performance would be suitable for a storage device containing any positive electrode active material.
In conclusion, the mere breadth of the material combinations allowed by the instant claims compare to the specific material tested prevents the declaration from giving the claims a secondary consideration which could possibly overcome the asserted obviousness. 
Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kawakami (U.S. Patent 5,698,339). 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTIAN ROLDAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723